     Case 3:20-cv-01335-C Document 9 Filed 06/10/20                     Page 1 of 1 PageID 63



                          IN THE UNITED STATES DIS'IRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


TERRENCE HOWARD O'NEAL.                             )
                                                    )
                        Plaintitl.                  )
                                                    )
                                                    )
                                                    )
ULTRAVISION TECHNOLOGIES, LLC and                   )
ACTIVE INTERNATIONAL, INC.,                         )
                                                    )
                        Defendants.                 )       Civil Action No. 3:20-CV-1335-C


                                          .II.JDGMEN't

        For the reasons stated in the Court's Order ofeven date.

        IT IS ORDERED, AD.IUDGED, AND DECIIE,ED that the above-styled                  and -numbered


civil action   be DISMISSED without prejudice.
                          il_
                            -day
        SIGNED     this /o       ofJune,2020.

                                                        /
                                                n                              4
                                                S    R. CUMMINGS
                                                S ENIOR LINITED ST              DISTRICT JUDGE
